Citation Nr: 0902853	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-18 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado. 

In March 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
obtain a medical opinion.  The action specified in the March 
2008 Remand completed, the matter has been properly returned 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran's back disability did not have onset during 
service or within one year of service and was not caused or 
aggravated by his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for back 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including degenerative arthritis, 
may be presumed to have been incurred in service, although 
not otherwise established as such, if manifested to a degree 
of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

The veteran seeks service connection for a low back 
disability, which he asserts first developed during his 
active service as a result of carrying heavy backpacks, 
weapons, and other gear.  

The veteran's service treatment records are negative for any 
complaints of or treatment for low back pain or injury.  A 
Report of Medical History from May 1971 appears to indicate 
that the veteran fractured his back prior to enlistment.  
However, in a February 2006 letter, the veteran denied such 
an injury.  A Report of Medical Examination from February 
1995, prior to the veteran's retirement, indicates that the 
veteran's spine is normal.  An addendum to the report lists a 
number of medical conditions that the veteran suffers from, 
but does not list any back pain or injury.

All of the above records, overall, provides evidence against 
this claim.  

As noted above, the veteran served on active duty from June 
1971 to June 1995.  Treatment records from the Air Force 
Academy Hospital show that the veteran was examined in 
September 1996 (after service) following a motor vehicle 
accident in which his car was broadsided at 20 miles per 
hour.  On examination there was no tenderness to palpation to 
his neck or spine, including the lumbar spine.  

On a June 2002 questionnaire completed prior to an operation, 
when asked if he currently suffered or had in the past 
suffered from a list of medical conditions including back or 
neck problems, the veteran did not report that he suffered 
from back problems.  

In February 2003, the veteran was treated at Evans Army 
Community Hospital for low back pain of 3 days duration with 
radiating pain into his right buttock.  He was treated in 
August 2003 for low back pain of one month duration and 
assessed with acute lumbar strain.  

In October 2003, the veteran was afforded a VA examination.  
He reported the onset of occasional low back pain in 1989 or 
1990, which gradually worsened until it became nearly 
constant.  He denied any radiating pain or paresthesias.  

On examination, he had palpable lumbar spasm bilaterally, 
some loss of lumbar lordosis, and diminished range of motion.  
X-rays showed mild endplate invagination of the lower 
endplate of L5 and the presence of small anterior osteophytes 
at L1-L2 through L3-L4.  The veteran was diagnosed with lower 
back strain.  

In a December 2003 letter, a chiropractor, Dr. "D.B.", 
diagnosed the veteran with intervertebral disc degeneration 
and degeneration of the lumbo-sacral spine with 
radiculopathy.  Dr. D.B. stated that he believed that the 
degenerative process existed prior to June 2002, which is 
described as the date of onset.  He noted that the veteran 
reported that the back pain began in approximately 1988 
during the veteran's military service and that the veteran 
reported receiving treatment for fifteen years.  Dr. D.B. 
stated later in the report that it is "evident from a 
standpoint of medical certainty, that [the veteran's] current 
condition did result from the type of injury/onset described 
in the report."  

The Board finds that the doctor's meaning is unclear, but, 
giving the veteran the benefit of the doubt, the Board will 
presume that he meant that the veteran's low back disability 
is related to the veteran's active service.  However, the 
Board notes that Dr. D.B. did not review the veteran's 
medical records or his claims file and it appears that he was 
relying on the veteran's assertion that he had been treated 
for low back pain since 1988, an assertion not supported by 
service and post-service treatment records.  Thus, Dr. D.B.'s 
report has little probative value.  

Between June and December of 2006, the veteran sought 
treatment from Dr. "J.M." for low back pain with 
radiculopathy of the right lower extremity.  A July 2006  MRI 
showed posterior central subligamentous disc bulges at L4-L5 
and L5-S1, which do not significantly compromise the thecal 
sac or existing nerve roots on either side or at any level.  
A December 2006 treatment note includes an assessment of low 
back pain to bilateral hips, right greater than left; lumbar 
facet syndrome, right greater than left; degenerative disc 
disease of the lumbar spine; trochanter bursitis on the 
right; and right SI joint dysfunction, probably related to 
lumbar facet syndrome.  

In January 2007, Dr. "J.B." submitted a letter which noted 
that the veteran complained of low back pain of many years 
duration, but that he had reported a lifting injury four to 
five years ago, as well as the sudden onset of low back pain 
while sweeping a year and a half ago.  Dr. J.B. diagnosed the 
veteran with lumbar spondylosis without myelopathy, right SI 
joint dysfunction, and lumbar disc disease without 
myelopathy.  

In July 2008, the veteran was afforded another VA 
examination.  Range of motion of the lumbar spine was limited 
and painful, and there was flattening of the normal lordotic 
lumbar curve.  There was tenderness to palpation of the right 
posterior superior iliac spine and L5 hypesthesia.  X-rays 
revealed disc degeneration at L1-L2 and L2-L3.  The examiner 
diagnosed the veteran with degenerative disc disease of the 
lumbar spine, with mild disc bulging not compromising the 
lumbar nerve roots or the thecal sac.  Based on his 
examination, as well as a detailed review of the veteran's 
claim file, the examiner concluded that it was less likely 
than not that the veteran's current low back disability is 
related to his active service.  

The VA examiner's opinion, as well as the service and post-
service treatment records, provide highly probative evidence 
against the veteran's claim, indicating a problem that began 
years after service.  

The Board acknowledges the veteran's belief that his low back 
disability is related to his active service, however, he is 
not competent to provide an expert opinion as to the etiology 
of his alleged disabilities.  He is not a medical expert and 
does not have the appropriate education, training and 
experience to render such opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

In any event, the Board finds that the veteran's statements 
and the evidence that supports this claim are clearly 
outweighed by the records in this case (as cited above) that 
provide highly probative evidence against this claim. 

Based on the above evidence, the Board finds that the 
veteran's low back disability did not have onset during his 
active service or within one year of service and was not 
caused or aggravated by his active service.  Thus, 
entitlement to service connection for a low back disability 
is not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 (2008).  

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VCAA duty to notify, other than as to how VA assigns 
disability ratings and effective dates, was satisfied by way 
of a letter sent to the veteran in October 2003that informed 
him of what evidence was required to substantiate his claims 
and of the veteran's and VA's respective duties for obtaining 
evidence.  

Notice as to how VA assigns disability ratings and effective 
dates was provided in a March 2006 letter.  The letter also 
informed him of what evidence was required to substantiate 
his claims and of the veteran's and VA's respective duties 
for obtaining evidence.  

However, this notice was not provided to the veteran prior to 
the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of supplemental statements of the case issued in August 
2007 and September 2008, after the notice was provided in 
March 2006.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as private treatment 
records from Evans Army Community Hospital, Dr. D.B., Dr. 
J.M., and Dr. J.B..  The veteran was also afforded VA 
examinations in October 2003 and July 2008.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).
ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


